Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Para. 69, line 1, replace “Figs. 500 and 700” with -- “Figs. 5 and 7 --.  Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  add -- . – at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto (2018/02278139) in view of Nagai et al. (6,084,326).
Regarding claim 6, Kimoto shows a magnetically geared lead screw, comprising:
a cylindrical inner rotor (1) configured to rotate about a central axis, the surface of the inner rotor including inner rotor magnetic portions of alternating polarity (N, S);
a cylindrical translator (30) that circumferentially surrounds the inner rotor, the cylindrical translator comprising non-helical ferromagnetic rings (31, 32) that are radially unskewed relative to the central axis, the cylindrical translator being linearly translatable along the central axis (by 4, Fig. 5); and
an outer cylinder (20) that circumferentially surrounds both the cylindrical translator and the cylindrical inner rotor, the surface of the outer cylinder including outer cylinder magnetic portions of alternating polarity (21N, 21S, Fig. 2).
Kimoto does not show wherein the inner rotor magnetic portions form a helical shape on the outer surface of the inner rotor.
Nagai et al. shows wherein the inner rotor magnetic portions form a helical shape on the outer surface of the inner rotor (Fig. 10) for the purpose of reducing shock load, noise and vibration.
	Since Kimoto and Nagai et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the inner rotor magnetic portions with a helical 
Regarding claim 7, Kimoto also shows wherein the helical shape of the cylindrical inner rotor is formed from individual non-helical magnetic portions being linearly offset along the central axis from adjacent non-helical magnetic portions (174, Fig. 9).
Allowable Subject Matter
Claims 1-5 and 11-29 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a magnetically geared lead screw, comprising: a cylindrical translator that circumferentially surrounds the inner rotor, the cylindrical translator comprising non-helical ferromagnetic rings that are radially unskewed relative to the central axis, the cylindrical translator being linearly translatable along the central axis; and an outer cylinder that circumferentially surrounds both the cylindrical translator and the cylindrical inner rotor, the surface of the outer cylinder including outer cylinder magnetic portions of alternating polarity, at least a portion of the outer cylinder magnetic portions of alternating polarity being linearly offset from one another along the central axis as recited in claim 1; the magnetically geared lead screw wherein at least a portion of the outer cylinder magnetic portions of alternating being linearly offset from one another along the central axis as recited in claim 8; a device configured to convert energy between linear and rotational motion, comprising: an inner rotor comprising: a third portion of magnetic material disposed radially ,
wherein a pole of a magnetic material having the first magnetic polarization is axially offset from a pole of a nearest second magnetic material of the first magnetic polarization by a predetermined  amount as recited in claim 11; a device configured to convert energy between linear and rotational motion, comprising: a first portion of magnetic material radially disposed on no less than 180° of the circumference of the outer cylinder and having a first magnetic polarization; and a second portion of magnetic material radially disposed on no less than 180° of the circumference of the outer cylinder and having a second magnetic polarization, the second magnetic polarization being different from the first magnetic polarization; wherein a magnetic pole of each of the first and second portions are substantially parallel along the circumference of the outer cylinder, and the magnetic pole of each of the first and second portions is displaced at a terminating end of each of the first and second portions by a predetermined amount as recited in claim 22.  Claims 2-5, 9-10, 12-21, 23-29 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



9/9/2021

/DANG D LE/Primary Examiner, Art Unit 2834